Exhibit 31.1 I, Thomas D. Ogaard, certify that: 1. I have reviewed this annual report on Form 10-K/A of Princeton National Bancorp, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Thomas D. Ogaard Thomas D. Ogaard President & Chief Executive Officer March 31, 2011
